DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-16, is/are filed on 08/31/2022 are currently pending. Claim(s) 1-16 is/are rejected.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN (CN 107975878 A) in view of CAO (CN 105864916 A).
[AltContent: connector][AltContent: rect][AltContent: textbox (chamber)] 
    PNG
    media_image1.png
    664
    535
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    715
    572
    media_image2.png
    Greyscale

Regarding claim 1, LIN teaches an air purifying system comprising: an outer housing (4) having a base portion (bottom portion) a middle section and an upper surface (i.e. top portion of 5); an air inlet (3) at the base portion and an air outlet at the upper surface (5); a filter chamber (chamber shown above) positioned within the outer housing and comprising a series of filters;  and a fan (14) positioned within the outer housing, electrically coupled to the control panel and configured to draw air into the air inlet, through the filter chamber and then push the air out through the air outlet; wherein the series of filters comprises at least one of each of the following filters: a pre-filter (9), a HEPA electrostatic filter (10), an activated carbon filter (12), and a cold catalyst filter (11) (p. 2-5).
The reference does not disclose a control panel (2) but does not teach it position on the upper surface. However, the examiner notes this is not an inventive concept at would have been merely a rearrangement of parts to a skilled artisan. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One ordinary skill would have found it obvious to have rearranged the control panel at a higher location for more convenience and to mitigate danger of unwanted touch from animals or children. Alternatively, CAO also teaches a control panel (3) placed above an upper surface (1) to prevent air pollutant in the environment to enter the case/housing (p. 2-4, figs. 1-3). Therefore, it would have been obvious to one of ordinary skill to have substituted or incorporated the teachings of CAO into LIN for the aforesaid advantages. Furthermore, there are plentiful of references that utilize having a control panel at the top a purifier (see at least US 20050268583 A1, incorporated herein).
Regarding claim 2, LIN teaches wherein the air inlet comprises air openings for about 360° about a base of the housing (fig. 1).
Regarding claim 3, LIN teaches wherein over 99% of airborne dust particles, smoke particles and VOCs are removed from air moving through the series of filters (same filters, therefore would inherently be capable of the intended results).
Regarding claim 5, LIN teaches wherein over 99% of airborne dust particles, smoke particles and VOCs are removed from air moving through the series of filters (intended use, the reference has the same filters therefore would be inherently capable of the claimed results).
Regarding claim 6, LIN teaches wherein the series of filters are removable (intended use, removable is broad term. Anything that is capable of being attached is also capable of being removed).
Regarding claim 7, LIN teaches further comprising an air quality sensor (8) coupled to the control panel and positioned proximate the air inlet (fig. 2).
Regarding claim 14, LIN teaches wherein the HEPA electrostatic filter is electronically coupled to the control panel (see fig. 2, i.e. electric welding connection).
Regarding claim 16, LIN teaches wherein the HEPA electrostatic filter can be rinsed clean (intended use) (p. 2-4).
Regarding claim 4, LIN teaches wherein the pre-filter, HEPA electrostatic filter, activated carbon filter and cold catalyst filter are stacked in order from bottom to top in the filter chamber. Note, the claim doesn’t positively require all filters rather it requires from the independent claim 1 it requires optionally one. Alternatively, LIN teaches the filters as claimed but does not teach the exact arrangement. However, it would have been obvious to one of ordinary skill to have to selected said arrangement since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claims 8-9, LIN does not teach further comprising an air quality indicator on the control panel, wherein the air quality indicator is responsive to the air quality sensor.  Wherein the air quality indicator is a variable light display.  However, the use of indicators (audio or visual) are extremely well-known to provide alerts to the user when the filter is clogged, damaged, or needs to be replaced. It would have been obvious to one of ordinary skill to have to provide an indicator as claimed for the aforesaid advantages. See at least US 20150306533 A1, WO 2019046381 A1 or CN 1541118 A.
Regarding claim 10-13, LIN does not teach teaches further comprising a filter use timer which records time of use of the system. Wherein further comprising a visual or audio alert coupled to the filter use timer. However, the use of timers is extremely well-known to allow users to control and record time of usage thus allowing to configure the use of the filter for a designated period of time and prevent unwanted usage. It would have been obvious to one of ordinary skill to have incorporated the claimed details for the aforesaid advantages.  See at least US 20150306533 A1, WO 2019046381 A1 or CN 1541118 A.
Regarding claim 15, LIN does not teach wherein the HEPA electrostatic filter comprises a plurality of closely arranged charged plates. it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Such modification would have provided filtration redundancy. 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Argument
Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777